Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 1 of 14

Howard Mare Spector

TBA # 00785023
SPECTOR & COX, PLLC
12770 Coit Road, Suite 1100
Dallas, Texas 75251

(214) 365-3377

FAX: (214) 237-3380
Hspector@spectorcox.com

COUNSEL FOR THE DEBTOR

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
In re: §
§
HMSW CPA, P.L.L.C. § Case No. 18-43569
§
§ (Chapter 11)
§
§ Jointly Administered

FEE APPLICATION COVER SHEET
Fee Application of: Spector & Cox, PLLC f/k/a Spector & Johnson, PLLC
Capacity: Attorney forthe Debtor Time Period: September 2018 through January 2020
Bankruptcy Petition Filed on: September 10, 2018

Status of Case: Pending

Amount Requested: $33,003.24 Reductions: $0.00

Fees: $31,222.50 Voluntary fee reductions: $0.00
Expenses: $1,780.74 Expense reductions: $0.00
Other: $0.00 Total Reductions: $0.00

Total: $33,003.24

Hourly Rates Attorney/Accountant Paralegal/Clerical
Highest Billed Rate: $350.00
Total Hours Billed: 100.5

Blended Rate: $310.67
Case 18-43569-mxm11 Doc 132 Filed 01/28/20

Howard Mare Spector

TBA # 00785023
SPECTOR & COX, PLLC
12770 Coit Road, Suite 1100
Dallas, Texas 75251

(214) 365-5377

FAX: (214) 237-3380

COUNSEL FOR THE DEBTOR

Entered 01/28/20 14:55:12 Page 2 of 14

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

In re:

HMSW CPA, P.L.L.C.

CGE UG UD UG SGP UGG UG

Case No. 18-43569
(Chapter 11)

Jointly Administered

FIRST AND FINAL FEE APPLICATION OF SPECTOR & COX, PLLC
F/K/A SPECTOR & JOHNSON, PLLC AS COUNSEL FOR THE DEBTOR FOR
ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
FROM SEPTEMBER 2018 THROUGH JANUARY 2020 AND
REIMBURSEMENT OF EXPENSES INCURRED

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED
WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 1100 COMMERCE
STREET, DALLAS, TEXAS 75242 BEFORE CLOSE OF BUSINESS ON FEBRUARY 21, 2020,
WHICH IS AT LEAST 24 DAYS FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A COPY
SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND
TIME SET FORTH HEREIN. IF A RESPONSE [S FILED A HEARING MAY BE HELD WITH

NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR MOTION !S TIMELY REQUESTED, THE RELIEF
REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN
ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE TAKEN.

Spector & Cox, PLLC f/k/a Spector & Johnson, PLLC (the “Firm”), counsel for HMSW
CPA, PLLC (the “Debtor”), files this First and Final Fee Application (“Application”) for
allowance of compensation for services rendered by the Firm from September 2018 through
January 2020 (“Compensation Pertod”) and reimbursement of actual and necessary expenses
incurred during the Compensation Period, pursuant to Section 330 of title 11 of the United States

FIRST AND FENAL FEE APPLICATION OF SPECTOR & COX, PELC

Page I

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 3 of 14

Code (“Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure
(“Bankruptcy Rules”). In support thereof, the Firm respectfully represents as follows:

1. JURISDICTION

l. The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and
1334. Venue of this proceeding and this Application is proper in this district pursuant to 28
U.S.C. §§ 1408 and 1409. The statutory predicate for the relief sought herein is Bankruptcy
Code § 327(a).

Ik. BACKGROUND FACTS

2. On September 10, 2018 (the “Petition Date”), the Debtor filed a voluntary
petition under title 11, chapter 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth
Division (the “Court’).

3. No trustee or committee has been appointed. The Debtor has operated as Debtor
and Debtor-in-possession.

4, The Firm was retained by the Debtor as general bankruptcy counsel. The Court
authorized the Firm's employment pursuant to an order entered on February 23, 2018, effective
as of November 29, 2018. Prior to the filing of this case, Cheree Bishop tendered to the Firm a
cashier’s check in the amount of $27,067.00 as a retainer for services to be rendered herein.
After deducting the filing fee of $1,717, the balance of these funds were deposited into the
Firm's IOLTA trust account. Accordingly, as of this date, the Firm holds $25,350.00 as a retainer
to secure payment of post-petition fees and expenses. No withdrawals have been made from the
retainer.

I. FINAL COMPENSATION AND REIMBURSEMENT REQUESTED

5. By this Application, the Firm requests final allowance of $33,003.24, representing
$31,222.50 as compensation for professional services rendered during the Compensation Period
and $1,780.74 as reimbursement for actual and necessary expenses incurred.

6. During the Compensation Period, the Firm has received no payment and no
promises of payment from any source for services rendered or to be rendered in any capacity
whatsoever in connection with the matters covered by this Application. There is no agreement or
understanding between the Firm and any other person for the sharing of compensation to be
received for services rendered in this case.

7, The Firm submits that this Application complies in all material respects with
relevant provisions of the Bankruptcy Code and the Bankruptcy Rules.

IV. ADJUSTMENT OF COMPENSATION AMOUNT

8. The amount of compensation sought herein is derived from the Firm’s time
entries for the Compensation Period. The undersigned counse! has subjected each of the time

FIRST AND FINAL FEE APPLICATION OF SPECTOR & COX, PLLC Page 2

 

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 4of14

entries to careful review and scrutiny to insure that charges of fees shown therein are accurate
and appropriate. As a result, certain charges have been removed or reduced in amount.

Vv. SERVICES PROVIDED

9. The Firm’s time records for the Compensation Period are attached hereto as
“Exhibit A”. These records contain time logs describing the time expended by the Firm for the
Compensation Period. The Firm has utilized “project billing” as required by the local
compensation guidelines. The projects established, a summary of the project and the time billed
to each project are set forth below:

 

 

 

 

 

 

 

 

 

 

 

 

Total Hours Total Fees
Matter Description Billed Billed
$2,582.50
1 Administrative Matters 3.2
$22,945
2 Plan 743
3 Professional Retention 34 $4,085
4 Claims, Executory Contracts, 13.9 $4,610
and FRCP 4001 matters
TOTALS 100.5 $31,222.56
10. The Firm submits that the foregoing services were necessary to the successful and

prompt administration of the Chapter 11 Case, necessary and beneficial to the estate at the time
at which such services were rendered, and performed without unnecessary duplication of effort
or expense. The Firm’s request for compensation for the foregoing services is reflective of a
reasonable and appropriate amount of time expended in performing such services commensurate
with the complexity. importance and nature of the problem, issue or task involved.

I, The Firm’s charges for professional services rendered in the Chapter 11 Case
have been billed in accordance with the Firm’s existing billing procedures. The rates the Firm
charges for the services rendered in the Chapter 1] Case are lower than the rates the Firm
charges for professional services rendered in comparable non-bankruptcy related matters and are
reasonable based on the customary compensation charged by comparably skilled practitioners in
comparable non-bankruptcy cases in the competitive local legal market.

VI. APPLICATION OF FIRST COLONIAL
CORPORATION OF AMERICA FACTORS

12. Following are the factors to be considered in assessing the reasonableness of
professional services required by First Colonial Corporation of America, 544 F.2d 1291, 1299
(5th Cir. 1977), cert. den. 431 U.S. 904, 97 S.Ct. 1696, 52 L.Ed.2d 388 (1977):

(a) The Time and Labor Required

FIRST AND FINAL FER APPLICATION OF SPECFOR & CON, PLLC Page 3

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page5of14

As shown in Exhibit A, it has been necessary for the Firm’s professionals to work
approximately 100.5 hours in connection with the professional services made the basis of this
Application. The Firm submits that each of the projects billed were completed efficiently, given
the circumstances of this matter.

(b) The Novelty and Difficulty of the Questions
The main issue in this case was restructuring the Debtor’s creditor relations.

(c) The Skill Requisite to Perform the Legal Service Properly and the Experience,
Reputation, and Ability of the Attorney

Mr. Spector has been licensed to practice law within the State of Texas since 1992 and
has been practicing bankruptcy law since that time. The Firm has previously represented many
companies and individuals in bankruptcy proceedings. Mr. Spector performed the vast majority
of the work on the file and was assisted by 1 paraprofessional.

(d) The Preclusion of Other Employment Due To Acceptance of the Case

Because the Firm is a small firm, the hours reflected herein are a significant portion of
Mr. Spector's time for the Compensation Period.

(e) The Customary Fee

The fee charged in this matter is substantially lower than the hourly rates being charged
for other counsel in this district.

(f) Whether the Fee is Fixed or Contingent

The fee is fixed at $350.00 per hour for Mr. Spector. The Firm’s paralegals are billed at
$95.00 per hour.

(g) Time Limitations Imposed by the Client or Other Circumstances
This factor does not apply.
(h) The Amount Involved and the Results Obtained

The Firm and the Debtor's efforts resulted in a confirmed Chapter 11 Plan on August 29,
2019.

(1) The Undesirability of the Case.
This factor does not apply.
{j) The Nature and Length of the Professional Relationship with the Client

The Firm has no pre-existing relationship with the Debtor.

FIRST AND FINAL FEE APPLICATION OF SPECTOR & COX, PLEC Page 4
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 6 of 14

(k) Awards in Similar Case

The Firm submits that the fees and expenses requested are in line with or less than awards
in similar case.

VII. ACTUAL AND NECESSARY EXPENSES

13. Attached hereto as Exhibit B 1s a schedule of the actual and necessary expenses
incurred by the Firm in connection with his representation of the Debtor during the
Compensation Period. As set forth on Exhibit B, the Firm seeks reimbursement of actual and
necessary expenses incurred by the Firm during the Compensation Period in the aggregate
amount of $1,780.74.

14. In connection with such expenses, the Firm represents that copying is charged at
$0.20 per page, outgoing facsimiles are charged at $0.25 per page, the long distance telephone
charges include actual long-distance carrier charges for outgoing voice and facsimile
transmissions, and incoming facsimile transmissions are received at no charge. The basis for
these charges is the Firm’s calculation of the actual costs of these expenses.

WHEREFORE, the Firm respectfully requests (i) final allowance of $33,003.24,
representing $31,222.50 as compensation for professtonal services rendered during the
Compensation Period and $1,780.74 as reimbursement for actual and necessary expenses
incurred during the Compensation Period: (i1) an order directing payment by the Debtor of the
compensation in the amount allowed on a final basis to the extent that the amounts allowed have
not been paid previously; and (iii) such other and further relief as is just.

Dated: January 28, 2020.

Respectfully submitted,

By: /s/ Howard Marc Spector
Howard Mare Spector
TBA #00785023

SPECTOR & COX, PLLC

Banner Place, Suite 1100

12770 Coit Road

Dallas, Texas 75251

(214) 365-5377

FAX: (214) 237-3380

EMAIL: hspectoréespectoreox.com

COUNSEL FOR THE DEBTOR

FIRST AND FINAL FEE APPLICATION OF SPECTOR & COX, PLLC Page 5

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 7 of 14

CERTIFICATION

The undersigned that he has read the foregoing Application; that to the best of his
information and belief. formed after reasonable inquiry, the compensation and expense
reimbursement sought in the Application is in conformity with the local guidelines as adopted by
this Court; and the compensation and expense reimbursement requested are billed at rates, in
accordance with practices no less favorable than those customarily employed by the Firm and
generally accepted by the Firm’s clients.

‘sf Howard Mare Spector
Howard Marc Spector

FERST AND FINAL FEE APPLICATION OF SPECTOR & COX, PLLC Page 6

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 8 of 14

 

 

INVOICE

Spector & Cox, PLLC
12770 Colt Road, Suite 1100
Dallas, TX 75251

 

 

Invoice #: 1131
Date: 01-28-2026
. Due On: 01-28-2026
Cheree Bishop
Matter Number: HMSW
Matier Name:HMSW
Services
Date Time Description Quantity Rate Total
keep
er
09-10-18 HMS review adversary filed by Simmons 0.20 350.00 $70.00
09-20-18 HMMS t/c with clients 0.50 350.00 $175.00
09-24-18 HMS draft min to extend time to file schedules 0.20 350.00 $70.00
09-24-18 AH send clients email re. debtor interview and to-do's 0.50 95.00 $47.50
09-25-18 HMS  t/c w/ Bishop 0.50 350.06 $175.00
09-26-18 HMS review email sent by R. Wylie re proforma financials 0.60 350.00 $210.00
09-27-18 HMS _ prepare for and attend debtor interview 1.00 350.00 $350.00
09-30-18 HMS prepare motion to reject contract with De Souza 0.50 350.00 $175.00
10-03-18 AH prepare schedules and send email with draft and additional questions 0.80 95.00 $76.00
10-04-18 AH schedule changes and new draft sent 0.30 95.00 $28.50
Page: 1
Exh bit A

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 9 of 14

10-05-18

70-05-18

10-08-18

10-09-18

10-10-18

10-10-78

10-10-18

10-10-18

10-11-18

10-41-18

10-45-18

10-16-18

10-16-18

40-19-18

10-25-18

10-29-18

70-29-18

10-29-18

10-30-18

71-01-18

41-12-18

71-21-18

11-21-18

HMS

AH

HMS

RMS

HiMS

HMS

HMS

HMS

HMS

HMS5

HMS

AH

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

i/c w/ Client re. plan revisions
schedule changes and final craft sent
finalize schedules and sofa

prepare 4007 motion re. Hagen
prepare SJ retention application

work session on plan and disclosure statement

review and respond to email from clients re timeiine of bk and filing of
plan and DS

various emails to client re. cash coliateral and min to remand

finalize plan and draft application for conditional approval and proposed
order re. same

status conf for adv removai

t/c w/ Chents

prepare application for Thampson Coe

review emai from client re. Whitburn representation
prepare for and attend 341

te w/ clients |

draft proposed order and cert of no bj for De Souza mtn
review MFR fed by Simmons

prepare objection io motion io remand in adv

various emails to client re. proformas, landlord resp, pian draft
review objection from Simmons re. 40017 min

prepare objection to Simmons MFR

prepare w/e list for MFR hearing

prepare cert of no obj for SJ retention app

Page: 2

0.80

0.40

0.50

0.70

0.70

2.00

0.50

0.50

1.60

0.50

0.50

7.00

0.20

7.00

0.50

0.20

0.10

1.00

3.00

0.30

0.50

0.20

0.10

350.00

95.00
350.00
350.00
350.00
350.00
350.00
350.00
250.00
350.00

95.00

95.00
350.00
350.00
350.00
350.00
350.00
350.00
350.00

350.00

$280.00

$38.00

$275.00

$245.00

$245.00

$700.00

$175.00

$175.00

$625.00

$175.00

$350.00

$175.00

$70.00

$35.00

$350.00

$1,050.00

$705.00

$175.00

$76.00

$35.00

 

 

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 10 of 14

11-26-18

11-26-18

11-27-18

41-28-18

11-30-78

12-05-18

12-71-18

12-13-18

12-14-18

12-17-18

12-19-18

72-20-18

12-21-18

12-21-78

12-26-18

07-09-19

01-09-19

01-09-19

04-10-19

01-16-79

01-17-19

O1-17-19

01-18-19

01-18-79

HMS

HMS5

HMS

HMS

HMS

HMS

HMS

KMS

HMS

AH

HMS

RMS

HMS

AH

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

AH

HMS

review and file MOR for September and October 2018
I/c w/ cHents

prepare for and attend hearing on MFR

review Min filed by trustee re scheduling order

w/s re. plan/DS :

t/e wi clients

finalize plan and motion for approval of DS
review order conditionaily approving DS

review MFR filed by Simmons

organize and mail out plan and order

draft response to 2nd MFR by Simmons

prepare far and attend hearing on 2nd MFR

i/c wi clients a :

prepare COS for plan mail out

prepare and file suggestion of bk in Simmons appeal
review and file MOR reports for November and December 2018
review mtn to consolidate

review SdMERfiledby Simmons
i/c w/ clients

finalize plan/DS

drafi mtn for approval of DS

finalize min to approve DS

serve plan and order

review order granting conditional approval

Page: 3

0.50

0.50

1.20

0.20

2.50

0.50

1.50

0.10

0.20

2.50

0.50

1.00

0.50

0.80

0.40

0.50

0.20

0.39

0.50

1.00

0.60

0.30

2.50

0.10

350.00

350.00

350.00

350.00

350.00

350.00

350.00

350.00

350.00

95.06

350.00

350.00

350.00

95.00

350.00

350.00

356.00

350.00

350.00

350.00

350.00

350.00

95.00

350.00

$175.00

$175.00

$420.00

$70.00

$875.00

$175.00

$525.00

$35.00

$70.00

$237.50

$175.06

$350.00

$7175.00

$76.00

$140.00

$175.00

$70.00

$105.00

$175.00

$350.00

$210.00

$105.00

$237.50

$35.00

 

 

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20

01-18-19

01-22-19

01-23-19

01-31-19

02-06-19

62-11-19

02-21-19

02-24-19

02-24-19

02-25-19

02-25-19

02-25-19

62-25-19

02-27-19

03-04-19

03-08-19

03-15-19

04-01-19

04-02-19

04-22-19

05-06-19

05-07-19

05-30-19

06-06-19

AH

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

At

HMS

HMS

HMS

HMS

HMS

HMS

BMS

HMS

HMS

HMS

HMS

prepare COS for plan mail out

i/c w/ Clients

prepare w/e for hrg on 4001 mtn
prepare for and attend hearing on MFR
t/c w/ clients |

prepare w/e for MFR

review objection 1o confirmation filed by Simmeons

review and file MOR for January 2019

in office meeting re. confirmation

prepare ballot summary

review supplement filed by Simmons to confirmation obj
prepare w/e for confirmation

prepare exhibits and binders for confirmation

prepare for anc aitend confirmation

prepare proposed plan modifications

prepare min to extend exclusivity period

review order denying DS

review and file MOR for February 2019

prepare cert of no obj for exclusivity min

review and file MOR for March 2079

email to clients re. missed call, upcoming hearings, plan timing
i/c w/ clients

review and file MOR for April 2079

t/c w/ clients

0.30

0.50

0.20

2.00

0.50

0.20

0.50

0.50

1.00

0.30

0.30

0.20

2.50

3.50

1.50

1.00

0.50

0.50

0.10

6.56

0.40

0.59

0.30

0.50

95.00
350.00
350.00
350.00
350.00
350.00
460.00
350.00
350.00
350.00
350,00
350.00

95.06
350.00
350.00
350.00
350.00
350.00
350.00
350.00
350.00
350.00
350.00

350.00

Entered 01/28/20 14:55:12 Page 11 of 14

$28.50
$175.00
$70.00
$700.00
3175.00
$175.00
$175.00
$350.00
$705.00
$105.00
$70.00
$237.50
$1,225.00
$525.00
$350.00
5175.00
$175.00
$35.00
$175.00
$140.00
$175.00
$705.00

$175.00

 

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20

07-02-19

07-02-19

G7-02-19

07-07-19

7-07-19

07-10-19

07-11-19

O7-47-19

O7-17-19

07-19-19

O7-19-19

07-19-19

07-22-19

07-24-19

07-30-19

08-07-19

08-07-19

08-07-19

08-07-19

08-07-19

08-07-19

08-08-19

08-10-19

HMS

HMS

HMS

HMS

KMS

HMS

HMS

HMS

HMS

HMS

AH

AH

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

review and file MOR for May 2019

seuss pn vec taste ee

email exchange with C. Bishop

Revisions to stand alone plan for HMSW

Review email from R. Wylie; revise plan and disclosure statement
i/c w/ clients

Review comments from C. Bishop to plan: revise same
i/c wi Clients

Revisions to joint pian of liquidation

prepare motion for approval of DS

serve plan and order -

prepare COS for plan mail out

prepare amended plan

t/c w/ clients

review and file MOR for June 2019

Finalize plan revisions, confirm same with Craig Davis.
vew/clents

emails with client re amendment to DS

oy plan re: claims made by Hagen (.4): email from R. Wylie re: same
A

T/c with client representatives
Plan revisions and revisions to creditor estimates
prepare amended plan

Meeting with client representatives to prepare for confirmation: prepare
for same.

Page: 5

Entered 01/28/20 14:55:12

0.30

2.00

0.10

4.00

2.00

0.50

2.00

0.50

3.00

0.50

2.50

0.30

2.00

0.50

0.30

1.80

0.50

0.50

0.50

0.40

1.50

9.50

2.50

Page 12 of 14

350.00

350.00

350,00

350.00

350.00

350.00

350.00

350.00

350.00

350.00

95.00

95.00

350.00

350.00

350.00

350.00

350.00

350.00

350,00

350.00

$105.00

$700.00

$35.00

$1,400.00

$700.00

$175.90

$790.00

$175.00

$1,050.00

$175.00

$237.50

$28.50

$700.00

$175.00

$105.00

$525.00

$175.00

$175.00

$175.00

$140.00

$525.00

$175.00

$875.00

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 13 of 14

08-13-19

08-14-19

08-15-19

&

08-16-19

08-16-19

08-16-19

08-17-19

08-19-19

08-19-19

08-28-19

08-29-19

10-31-19

11-14-49

12-23-19

01-27-20

01-28-26

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

HMS

AH

AH

HMS

HMS

HMS

Reply re: employee batlots

prepare w/e for confirmation hearing

emai} to client re ballots received

prepare ballot summary

review of plan objection and ballot from Simmons
Review ballots for ballot summary

in office mtg re. confirmation

prepare for and attend confirmation hearing
prepare modified pian

prepare modified pian

prepare proposed confirmation order
review and file 7.2019 MOR and 30 2019
draft and file notice of effective date

t/c wf client

prepare final fee application

prepare objection to claim

0.10

0.20

0.10

0.20

4.00

0.40

4.00

4.00

7.00

0.50

7.00

0.50

0.10

0.50

2.00

0.50

350.00

350.00

350.00

350.00

350.00

350.00

350.00

350.00

350.00

350.00

350.06

95.00

95.00

350.00

350.00

350.00

$35.00

$70.00

$35.00

$70.00

$350.00

$140.00

$350.06

$7,400.06

$350.00

$175.00

$350.00

$47.50

$9.56

$175.00

$700.00

$175.00

Services Subtotal: $31,222.50

 
Case 18-43569-mxm11 Doc 132 Filed 01/28/20 Entered 01/28/20 14:55:12 Page 14 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expense Amount

Filing Fee-Adversary $ 350.00
Filing Fee- litigation S 6.67
Copies $ 859.95
Postage S 397.72
Faxes S$ 28.00
Secretary of State fee S 3.00
Parking S 20.00
PACER fees $ 33.70
Courier S 81.70

Total] $ 1,780.74

 

Exhibit B
